Spencer, C. J.
— This proceeding was instituted before the board of commissioners of Miami county to secure the construction of a certain highway improvement in that county. From an order of the board of commissioners establishing the proposed work, appellant prosecuted an appeal to the Miami Circuit Court, and now complains of the action of that court in dismissing his appeal and in referring the proceedings back to the board of commissioners. The assignment of errors contains five specifications, and under the heading of “Points and Authorities” appellant’s brief sets out fifteen separately numbered propositions of law, with authorities cited in support thereof, but no attempt is made to apply any of such propositions to particular assignments of error, and most of them are stated in *469abstract form. Rule 22 (cl. 5) of the rules of this court expressly provides that the several propositions or points presented in an appellant’s brief shall be grouped under a separate heading for each error relied on and a violation of this provision has frequently been held to require an affirmance of the judgment below. Cleveland, etc., R. Co. v. Ritchey (1916), 185 Ind. 28, 111 N. E. 913; Chicago, etc., R. Co. v. Dinius (1913), 180 Ind. 596, 626, 103 N. E. 652.
On the authority of those decisions the judgment in the present case is affirmed.
Note. — Reported in 119 N. E. 4.